Exhibit 99.1 Contact: Harry S. Smith, President & CEO M. Shane Bell, EVP & CFO (540) 465-9121 (540) 465-9121 hsmith@therespowerinone.com sbell@therespowerinone.com News Release July 26, 2010 FIRST NATIONAL CORPORATION REPORTS INCREASE IN SECOND QUARTER EARNINGS Strasburg, Virginia (July 26, 2010) First National Corporation (OTCBB: FXNC) reported net income of $753 thousand for the second quarter of 2010 compared to $237 thousand for the same quarter of 2009.After the effective dividend on preferred stock, net income available to common shareholders was $532 thousand, or $0.18 per basic and diluted share, compared to $17 thousand, or $0.01 per basic and diluted share, for the same quarter of 2009. “Second quarter 2010 earnings showed an improvement over second quarter 2009 as a result of higher net interest income and lower noninterest expenses, which were partially offset by higher provision for loan losses,” said Harry Smith, President and Chief Executive Officer of First National Corporation. “We continue to be pleased with net interest margin performance, driven by lower funding costs. Lower FDIC assessment expense and lower provision for other real estate owned were the primary factors that resulted in reduced noninterest expenses. Higher provision for loan losses resulted from loan charge-offs and an increase to the allowance for loan losses. For the remainder of 2010, we expect stable net interest income and low expense growth.” Quarterly Performance Second quarter 2010 net income was $516 thousand higher than the same quarter of 2009: § Net interest income was $631 thousand higher § Provision for loan losses was $511 thousand higher § Noninterest income was $80 thousand higher § Noninterest expense was $584 thousand lower The increase in second quarter 2010 earnings compared to second quarter 2009 was primarily the result of a 14% increase in net interest income and an 11% decrease in noninterest expense, offset by higher provision for loan losses.Noninterest income increased 6% when comparing the two periods.Return on assets and return on equity were 0.55% and 5.41%, respectively, for the second quarter of 2010, compared to 0.17% and 1.80% for the same quarter in 2009. Net interest income increased 14% to $5.1 million for the second quarter of 2010 compared to $4.5 million for the same quarter of 2009.The net interest margin was 58 basis points higher and average interest-earning assets were $11.1 million lower when comparing the two periods.The margin was 4.11% for the quarter ended June 30, 2010 compared to 3.53% for the same period of 2009.The margin improvement was primarily the result of a decline in the cost of funding earning assets. Noninterest income totaled $1.5 million for the second quarter of 2010, an increase of 6%, compared to $1.4 million for the same quarter of 2009.The increase in noninterest income resulted primarily from more overdraft fee income and ATM and check card fees. Noninterest expense decreased 11% to $4.5 million for the second quarter of 2010 compared to $5.1 million for the same period in 2009.The decrease in noninterest expense is primarily related to lower FDIC assessments and provisions for other real estate owned. Net charge-offs were $531 thousand for the second quarter of 2010, compared to $23 thousand for the second quarter of 2009.Nonperforming assets totaled $14.3 million compared to $18.1 million one year ago.The allowance for loan losses totaled $7.6 million or 1.73% of total loans at June 30, 2010, compared to $7.0 million or 1.58% of total loans at June 30, 2009.The loan loss provision totaled $1.0 million for the second quarter of 2010 compared to $489 thousand for the same period in 2009.The higher provision for loan losses was primarily attributable to higher net charge-offs during the quarter. Year-to-Date Performance Net income was $1.5 million higher than the previous year: § Net interest income was $1.4 million higher § Provision for loan losses was $249 thousand lower § Noninterest income was $174 thousand higher § Noninterest expense was $450 thousand lower For the six months ended June 30, 2010, net income was $1.8 million compared to $274 thousand for the same period in 2009.After the effective dividend on preferred stock, net income available to common shareholders was $1.3 million, or $0.45 per basic and diluted share, compared to $10 thousand, or $0.00 per basic and diluted share, for the same period in 2009.Return on assets was 0.65% for the six months ended June 30, 2010 compared to 0.10% for the same period in 2009, and return on equity was 6.42% for the six months ended June 30, 2010 compared to 1.17% for the same period in 2009. Net interest income increased 16% to $10.1 million for the six months ended June 30, 2010 compared to $8.7 million for the same period in 2009.The net interest margin was 61 basis points higher while average interest-earning assets were $7.5 million lower when comparing the two periods.The net interest margin was 4.06% for the six months ended June 30, 2010, compared to 3.45% for the same period in 2009. Noninterest income increased 7% to $2.8 million for the six months ended June 30, 2010 from $2.6 million for the same period in 2009.This increase was attributable to more overdraft and ATM and check card fee income.Noninterest expense decreased 5% to $8.9 million for the six months ended June 30, 2010, compared to $9.4 million for the same period in 2009. The decrease in noninterest expense was primarily the result of lower provision for other real estate owned.The provision for other real estate owned totaled $40 thousand for the six months ended June 30, 2010 compared to $635 thousand for the same period in 2009.The provision for loan losses decreased to $1.4 million for the six months ended June 30, 2010 compared to $1.7 million for the same period in 2009. Cautionary Statements The Company notes to investors that past results of operations do not necessarily indicate future results.Certain factors that affect the Company’s operations and business environment are subject to uncertainties that could in turn affect future results.These factors are identified in the Annual Report on Form 10-K for the year ended December 31, 2009, which can be accessed from the Company’s website at www.therespowerinone.com, as filed with the Securities and Exchange Commission. About the Company First National Corporation, headquartered in Strasburg, Virginia, is the financial holding company of First Bank. First Bank offers loan, deposit, trust and investment products and services from 11 branch offices in the northern Shenandoah Valley region of Virginia, including Shenandoah County, Warren County, Frederick County and the City of Winchester. First Bank also owns First Bank Financial Services, Inc., which invests in partnerships that provide investment services and title insurance. FIRST NATIONAL CORPORATION Quarterly Performance Summary (in thousands, except share and per share data) (unaudited) For the Three Months Ended (unaudited) For the Six Months Ended Income Statement June 30, June 30, June 30, June 30, Interest and dividend income Interest and fees on loans $ Interest on federal funds sold - 2 - 4 Interest on deposits in banks 2 - 4 - Interest and dividends on securities available for sale: Taxable interest Tax-exempt interest Dividends 16 10 28 16 Total interest and dividend income $ Interest expense Interest on deposits $ Interest on federal funds purchased 6 1 11 9 Interest on company obligated mandatorily redeemable capital securities Interest on other borrowings Total interest expense $ Net interest income $ Provision for loan losses Net interest income after provision for loan losses $ Noninterest income Service charges on deposit accounts $ ATM and check card fees Trust and investment advisory fees Fees for other customer services 91 71 Gains on sale of loans 25 69 65 Gains on sale of securities available for sale - 4 2 10 Gains on sale of premises and equipment - 9 - 9 Losses on sale of other real estate owned, net - - ) - Other operating income 31 40 56 17 Total noninterest income $ Noninterest expense Salaries and employee benefits $ Occupancy Equipment Marketing Stationery and supplies Legal and professional fees 85 194 148 211 182 420 295 391 ATM and check card fees FDIC assessment Provision for other real estate owned 40 40 Other operating expense Total noninterest expense $ Income before income taxes $ Income tax provision (benefit) 45 (6
